DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to pairing a host with a remote device, classified in H04W 76/10.
II. Claims 12-20, drawn to replacing a first network device with a second network device, classified in H04W 8/20.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process as claimed can be practiced with another materially different product such as the process of replacing a device with another can be performed with any other pairing procedures including Bluetooth pairing procedure.
During a telephone conversation with Craig Redinger on 01/12/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first visible device is matched with the first remote device based on presence of the first visible device within a search area of the images” in lines 7-8 and “the first visible device is matched with the first remote device based on the device type for the first remote device” in lines 9-10. It is unclear what the criteria is for matching the first visible device with the first remote device. The scope of the claim cannot be determined and the claim is considered indefinite.
Claims 2-11 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. [Foster, US 20170228935].
As to claim 1. Foster discloses A method, comprising:
identifying, by a host device, device 110, [fig. 1], remote devices based on received signals, [0040], wherein the received signals indicate a location of each of the remote devices relative to the host device, [0048] and a device type for each of the remote devices, [0047]; 
identifying visible devices in images of a location, [0049]; 
matching a first visible device from the visible devices to a first remote device from the remote devices, wherein the first visible device is matched with the first remote device based on presence of the first visible device within a search area of the images, [0050, 0052, 0103], the search area of the images is determined based on the location for the first remote device, [0050, 0052], the first visible device is matched with the first remote device based on the device type for the first remote device, and the first visible device is matched with the first remote device based on a machine recognizable indicator that is output by the first visible device, [0080, 0083, 0103]; 
pairing the first remote device with the host device, [0101]; and 
controlling a function of the first remote device using the host device subsequent to pairing the first remote device with the host device, [0057].

As to claim 2. Foster discloses The method of claim 1, wherein pairing the first remote device with the host device is performed in response to a user input from a user, [0101].

As to claim 3. Foster discloses The method of claim 2, wherein the user input indicates an intention to pair the host device with the first remote device by including a device type indication that corresponds to the device type of the first remote device, [0101, 0102].

As to claim 4. Foster discloses The method of claim 2, wherein the images of the location are captured using an imaging device that is associated with the host device, [0103], and the user input indicates an intention to pair the host device with the first remote device based on a view angle of the imaging device, [0102].

As to claim 5. Foster discloses The method of claim 2, wherein the user input includes a verbal command that is spoken by the user, [0090].

As to claim 6. Foster discloses The method of claim 1, wherein matching the first visible device to the first remote device includes excluding a second remote device as a potential match to the first visible device based on a difference between a location of the first visible device and a location of the second remote device, [0052, 0103] objects determined based on direction and ranging.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Powderly et al. [Powderly, US 20180314416].
As to claim 7. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes content that is output for display on a screen of the first remote device.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.


As to claim 8. Foster fails to disclose The method of claim 7, wherein the content is predetermined content.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 9. Foster fails to disclose The method of claim 7, wherein the first remote device transmits a screenshot showing the content to the host device.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 10. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes visible illumination.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 11. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes infrared illumination.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing; wherein [0153] the light source can be in the non-visible spectrum.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688